Citation Nr: 9935259	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the left knee.

2.  Entitlement to service connection for Osgood-Schlatter's 
disease of the right knee.

3.  Entitlement to a higher evaluation for a laceration scar 
of the right forehead, currently evaluated as noncompensable.

4.  Entitlement to a higher evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1972 
and from January 1974 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied service connection for 
osteoarthritis of the left knee and for Osgood-Schlatter's 
disease of the right knee, and granted service connection for 
a laceration scar of the right forehead with a noncompensable 
evaluation.  In his initial notice of disagreement, received 
in August 1998, the veteran appealed only the issue of 
service connection for his left knee.  The RO issued a 
statement of the case with respect to that issue in August 
1998.  However, in his substantive appeal (Form 9), received 
in September 1998, the veteran indicated he wished to appeal 
the issues involving his right knee and right forehead as 
well.  Thus, his Form 9 was taken as a notice of disagreement 
with respect to those issues, and a statement of the case 
with respect to the right knee and right forehead was issued 
in December 1998.  That same month, the veteran submitted 
another Form 9, received by the Board in late December 1998, 
in which the veteran perfected his appeal of the right knee 
and right forehead issues, and also indicated his 
disagreement with the RO's decision on his rating for 
hypertension, and further raised the new issue of service 
connection for hearing loss.  Furthermore, on this Form 9, 
the veteran indicated his desire for a Board hearing at the 
RO (Travel Board hearing), while in his earlier Form 9 he had 
stated he did not want a hearing.  As there are clearly 
procedural issues which need to be resolved before further 
appellate review is performed, the Board finds a REMAND is 
appropriate as set for the below.

As the claim for service connection for hearing loss was 
raised for the first time in the veteran's December 1998 Form 
9, the RO has not adjudicated that issue.  This matter is 
referred to the RO for appropriate action.


REMAND

It appears to the Board as described above that the issues of 
service connection for osteoarthritis/residuals of laceration 
of the left knee, service connection for Osgood-Schlatter's 
disease of the right knee, and a higher evaluation for a scar 
of the right forehead are all in appellate status.  The 
veteran has now stated that he would like a Board hearing at 
the RO (Travel Board hearing).  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1999).

The Board further notes that, in its March 1998 decision, the 
RO granted service connection for hypertension, with an 
initial evaluation of 10 percent.  The veteran indicated in 
his December 1998 Form 9 that he disagrees with this 
evaluation.  A statement of the case has not yet been issued.  
A Notice of Disagreement initiates review by the Board, and 
bestows jurisdiction on the U.S. Court of Appeals for 
Veterans Claims (Court), and thus the Board must remand this 
issue in order for the RO to issue a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In order to afford the veteran his procedural rights, the 
above claims should be REMANDED to the RO for the following 
development:

1.  The veteran should be scheduled for a 
Travel Board hearing at the RO at the 
earliest opportunity.  Following the 
hearing, a transcript should be made and 
associated with the file. 

2.  The RO should issue a statement of 
the case with respect to the veteran's 
claim for a higher evaluation of his 
hypertension and should be advised of the 
procedure for perfecting his appeal of 
that issue.

The purpose of this REMAND is to obtain additional 
information and afford the veteran his procedural rights, and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


